Citation Nr: 9927298	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-13 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for a chronic right 
lower extremity disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from April 1987 to June 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Oakland Regional 
Office (RO) January 1997 rating decision which denied service 
connection for low back and right leg disabilities.

A review of the claims file reveals that the veteran filed 
claims for VA disability compensation or pension in July 1992 
contending, in pertinent part, that in-service right 
shoulder, right knee, and low back injuries, and exposure to 
oil fire and smoke during the Persian Gulf War service 
resulted in chronic disabilities.  By July 19, 1993 letter 
from the RO, he was informed that his claims could not be 
processed as he failed to report for a VA medical examination 
scheduled in November 1992.  However, a disposition granting 
or denying his claims was not issued and he was not notified 
of his appellate rights in compliance with 38 C.F.R. § 19.25 
(1998).  Thus, there was no final decision and his claims 
remain pending.  38 C.F.R. §§ 3.103(f), 3.160(c) (1998).  As 
the claims of service connection for right shoulder 
disability and residuals of exposure to oil fire and smoke 
have not been adjudicated, they are referred back to the RO.  
See Kandik v. Brown, 9 Vet. App. 434 (1996).  Where a claim 
has not yet been addressed by the RO, it is not in appellate 
status, and the Board must refer, rather than remand, the 
claim.  See Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

In June 1996, the veteran filed claims of service connection 
for back and right leg disabilities.  Although he previously 
filed such claims in July 1992, the RO did not render a 
determination allowing or disallowing entitlement to service 
connection for such disabilities at that time.  The issues 
currently on appeal are therefore not subject to review based 
on finality and are properly framed as listed on the title 
page above.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.103(f).




FINDINGS OF FACT

1.  The veteran's current low back disability may plausibly 
be linked to his period of active service.

2.  The evidence of record indicates that the veteran's right 
lower extremity disability may plausibly be linked to his 
active service period.


CONCLUSIONS OF LAW

1.  The claim of service connection for a chronic low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of service connection for a chronic right lower 
extremity disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b).

The veteran's available service records consist of his DD 
Form 214 showing that he served in Southeast Asia during the 
Persian Gulf War and indicating that he may have had combat 
exposure; his military occupational specialty was field 
medical technician.  His service medical records are missing 
and only his service entrance medical examination report in 
March 1983 is available (which does not reveal any report or 
findings referable to the presence of any musculoskeletal 
symptomatology or disability).  A review of the record 
reveals that numerous attempts by the RO to obtain a complete 
set of his service medical records were unsuccessful.  When 
complete service medical records are unavailable, the 
obligation of the Board to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

The veteran was released from active service in June 1992 
and, in July 1992, he filed claims of service connection for 
right knee and low back disabilities, contending that such 
disabilities were the result of injuries sustained during 
wartime service in "Desert Storm."  However, as discussed 
above, he failed to report for VA medical examination in 
November 1992 which was scheduled to determine the nature and 
etiology of the claimed disabilities.

In June 1996, he again filed claims of service connection for 
back and right leg disabilities, contending that such 
disabilities were related to his active service period.  

Private medical records from August 1994 to August 1995 
reveal intermittent medical and chiropractic treatment 
associated with back pain and right lower extremity weakness, 
apparently resulting from April 1994 and April 1995 work-
related injuries to the back.  During such treatment, it was 
indicated that he sustained a right hip injury during service 
in 1992.  

In an undated letter received by the RO in January 1997, the 
veteran's friend and former fellow serviceman indicated that 
he noticed the veteran to walk with a limp, dragging the 
right leg, and complain of back pain after his return from 
the Gulf War in September 1991 (noting that he was in fine 
physical condition prior to such service); reportedly, the 
veteran informed him that he was hurt in "the Gulf."

In December 1996, the veteran's parents indicated that he was 
in perfect health prior to service, but immediately after his 
return from service, he exhibited problems involving his 
right leg; reportedly, he walked with a limp.  

At a December 1998 RO hearing, the veteran testified that, 
after his return from "Desert Storm," he began to notice 
impairment involving his entire right lower extremity and 
that he walked with a limp.  He indicated that he was always 
very athletic and physically active and did not experience 
any problems relative to the back or the right leg prior to 
active service.  On his service separation medical 
examination (reportedly performed in June 1992), he informed 
the examiner that he experienced problems involving his right 
lower extremity.  He indicated that he did not seek medical 
treatment after his service because he had to work to support 
his family and could not afford to loose time from work.  
Reportedly, he experienced right leg symptoms ever since 
active service and, eventually his difficulty walking caused 
him to fall and injure his back at work after service.

On VA orthopedic examination in May 1999, the veteran 
indicated that he contused his low back while lifting weights 
in service in 1991 and has experienced back pain since that 
time; he indicated that, some time after the contusion, he 
developed weakness in the right lower extremity (making it 
difficult for him to walk and rendered him unable to run).  
On examination, degenerative disc disease of the lumbar spine 
and right lower extremity neuropathy were diagnosed.  The 
examiner opined that degenerative disc disease in the lumbar 
spine was directly related to his right leg neuropathy, most 
likely caused by a protruding intervertebral disc.

Based on the foregoing, the Board finds that the claims of 
service connection for chronic low back and right lower 
extremity disabilities are well grounded.  38 U.S.C.A. § 
5107(a).  It is noted that although the veteran's DD Form 214 
reveals that he was a field medical technician in service 
(and thus appears to have at least some general knowledge in 
the medical field), there is no indication that he has any 
training, experience or skill in the area of orthopedics, 
neurology, or any other pertinent field of medicine.  Thus, 
his general contentions with regard to the current presence 
of chronic back and right leg disabilities and its 
etiological relationship to active service are insufficient 
to well ground his claims as his expertise in the medical 
field of orthopedics or neurology has not been established.  
See Black v. Brown, 10 Vet. App. 279 (1997).

As a lay person, he is competent to state that he sustained 
injury in service and that he has experienced personally 
observable symptomatology since that time (his credibility in 
that regard is presumed).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  His contention regarding the occurrence of 
injury in service is corroborated by his parents and a friend 
who indicated that he initially manifested right leg problems 
after returning from the Persian Gulf War.  In addition, as a 
complete set of his service medical records is missing, it 
cannot now be determined whether he did in fact experience 
back and/or right leg disability or symptomatology prior to 
service separation (but it is clear that he did not have any 
low back or right leg disability at the time of service 
entrance).

There is a current medical diagnosis of chronic low back and 
right lower extremity disabilities (see VA orthopedic 
examination report in May 1999).  Although the evidence of 
record reveals that the veteran sustained work-related back 
injury in April 1994 and April 1995, he initially filed 
claims of service connection for low back and right knee 
disabilities prior to his work injuries in 1994 and 1995 (see 
Veteran's Application for Compensation of Pension in July 
1992, filed one month after his service separation).  Thus, 
his claims of service connection for chronic low back and 
right lower extremity disabilities are capable of 
substantiation.


ORDER

The claims of service connection for chronic low back and 
right lower extremity disabilities are well grounded.


REMAND

If a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
see 38 U.S.C.A. § 5107(b), which duty includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Although the veteran was afforded a VA orthopedic examination 
in May 1999, at which time the examiner indicated that the 
entire claims file was reviewed "in detail" prior to the 
examination, the examination report suggests that the claims 
file was not reviewed by the examiner (it was indicated that 
the veteran never saw a physician for his complaints, but the 
record clearly reveals that he did in fact receive medical 
treatment from August 1994 to August 1995; the examination 
report also does not acknowledge the veteran's work-related 
injuries in 1994 and 1995 and their potential impact on the 
nature and severity of the current disabilities; it is also 
unclear whether the examiner was aware of the fact that the 
veteran filed claims of service connection for low back and 
right knee disabilities in July 1992). 

Based on the foregoing inconsistency, the Board is required 
to remand a claim to the RO to obtain additional medical 
review of the record, in conjunction with a review of the 
entire claims file (such review must be reflected in the 
examination report), to determine the origins and etiology of 
his chronic low back and right lower extremity disabilities.  
Hanson v. Derwinski, 1 Vet. App. 512 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses, and dates 
of treatment of medical care providers 
who treated him for low back and right 
leg disabilities since service.  After 
any necessary authorization is obtained 
from him, any such pertinent records of 
treatment (not already of record) should 
be obtained by the RO and added to the 
claims folder.  

2.  Then, the RO should request 
clarification from the examiner (if 
available, otherwise another VA 
physician) as to the origins and 
etiology of the veteran's low back and 
right lower extremity disabilities now 
present.  The claims folder must be made 
available to the examiner for review in 
conjunction with this request for 
medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims folder.  
The examiner should be asked to provide 
an opinion as to whether it is as likely 
as not that any low back and/or right 
lower extremity disabilities found are 
causally related to service, keeping in 
mind the nature of the veteran's service 
(to the extent possible, the examiner 
should be asked to comment on whether 
in-service low back or right leg 
pathology may be distinguished from 
post-service pathology, and if so, the 
examiner should be requested to explain 
such distinction).  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.

3.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions, remedial 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals






